Case 16-11494-JDW          Doc 59     Filed 01/08/20 Entered 01/08/20 16:39:58                 Desc Main
                                      Document     Page 1 of 1

                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: LAZEDRIA WILSON                                                    CHAPTER 13

DEBTOR                                                                    CASE NO. 16-11494-JDW

           RESPONSE TO TRUSTEE’S MOTION TO DISMISS [DOCUMENT NO. 58]

        COMES NOW, Lazedria Wilson, by and through her attorney of record and in response to the

Trustee’s Motion To Dismiss and would show as follows:

        The Debtor respectfully requests that her Chapter 13 not be dismissed. Debtor is attempting to

catch up on her payments. Debtor respectfully requests her case not be dismissed and requests that any

arrearage be added back into her plan.

        WHEREFORE, PREMISES CONSIDERED, the Debtor requests that the court deny the

Trustee’s Motion To Dismiss and that she be allowed to catch up on her payments and for such other and

further relief that this court deems just and proper under the circumstances.

                                                 RESPECTFULLY SUBMITTED,

                                                 /s/Robert H. Lomenick, Jr.
                                                 ROBERT H. LOMENICK, MSB #104186
                                                 ATTORNEY AT LAW
                                                 POST OFFICE BOX 417
                                                 HOLLY SPRINGS, MISSISSIPPI 38635
                                                 (662) 252-3224

                                     CERTIFICATE OF SERVICE

         I, Robert H. Lomenick Jr., Attorney for Debtor, do hereby certify that I have this day forwarded,
a true and correct copy of the above and foregoing Response To Motion To Dismiss to the Debtor,
either by electronic means or by United States Mail to the following:

Locke Barkley
Chapter 13 Trustee
6360 I-55 North, Ste. 140
Jackson, Mississippi 39211

Office of U.S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39201

        This the 8th day of January, 2020.

                                                 /s/ Robert H. Lomenick. Jr.
                                                 ROBERT H. LOMENICK, JR.
